
	
		II
		111th CONGRESS
		1st Session
		S. 1318
		IN THE SENATE OF THE UNITED STATES
		
			June 22, 2009
			Mr. Gregg introduced the
			 following bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To prohibit the use of stimulus funds for signage
		  indicating that a project is being carried out using those
		  funds.
	
	
		1.Short titleThis Act may be cited as the
			 Axe the Stimulus Plaques
			 Act.
		2.SignageNotwithstanding any other provision of law,
			 none of the funds made available under the American Recovery and Reinvestment
			 Act of 2009 (Public Law 111–5) may be used for signage to indicate that a
			 particular project is being carried out using funds made available under that
			 Act.
		
